COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 ENRIQUE RAMOS AKA                                                No. 08-10-00089-CR
 RICKY RAMOS,                                     §
                                                                       Appeal from
                         Appellant,               §
                                                                    371st District Court
 v.                                               §
                                                                of Tarrant County, Texas
 THE STATE OF TEXAS,                              §
                                                                    (TC # 1140815W)
                         Appellee.                §


                                   MEMORANDUM OPINION

       Enrique Ramos aka Ricky Ramos appeals his conviction of burglary of a habitation.

Appellant entered a plea of guilty to the felony information and the trial court placed him on deferred

adjudication community supervision for five years. The State subsequently filed a motion to

adjudicate alleging several violations of the terms and conditions of community supervision. Based

on Appellant’s plea of true to several of the alleged violations, the trial court granted the State’s

motion, adjudicated Appellant guilty, and assessed his punishment at imprisonment for a term of five

years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,

in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


December 15, 2010
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)